Citation Nr: 0808428	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin condition as 
the result of exposure to chemical agents.

2.  New and material evidence to reopen a claim of 
entitlement to service connection for the residuals of 
frostbite of the right lower extremity.

3.  New and material evidence to reopen a claim of 
entitlement to service connection for the residuals of 
frostbite of the left lower extremity.  

4.  Entitlement to service connection for a chronic, 
recurrent skin condition to include atopic dermatitis and 
fungal infection of the body and feet.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a right ankle 
disability.

7.  Entitlement to service connection for a left ankle 
disability.

8.  Entitlement to service connection for degenerative 
condition of the bilateral toes to include degenerative joint 
disease and residuals of bilateral 
bunionectomy/bunionoplasty.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in August 2003, 
February 2005, and August 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas in which 
service connection for status post bilateral bunionoplasty, 
fungal infection of the feet, a skin condition due to 
chemical exposure, hypertension, a left ankle condition, and 
residuals of fracture of the right ankle was denied.  The 
February 2005 rating decision further declined to reopen the 
previously denied claims for residuals of frostbite to the 
bilateral lower extremities.  

The veteran timely perfected his appeals and testified on two 
occasions before a local hearing officer sitting at the RO, 
in March 2005 and August 2006.

There appears to be some confusion concerning the precise 
nature of the skin condition for which the veteran is 
claiming service connection.  The veteran originally claimed 
service connection for a recurrent fungal infection and a 
skin rash as result of exposure to chemical agents. 

The RO issued statements of the case (SOCs) identifying 
bilateral foot fungus and a skin condition due to chemical 
exposure as separate entities in the "Issue" sections in 
the September 2004 and November 2005, respectively.  However, 
in the November 2005 SOC, the RO appeared to merge the 
conditions in its "Reasons and Bases," discussing 
onychomycosis and dermatophytosis of the feet along with 
contact dermatitis of the arms, dermatitis and lichen planus, 
and a skin condition of the feet.  

The veteran testified in March 2005 that his foot fungus 
began during active service.  In August 2006, he testified it 
began shortly after his separation from active service.  
Service medical records show that he was treated in service 
for a rash on his hands, legs and trunk.  However, in the 
same hearing, the veteran withdrew his claim for service 
connection for a skin condition as the result of exposure to 
chemical agents.  

Given that the service medical records show treatment for a 
skin condition in service, and that current medical treatment 
records show findings of various chronic recurrent skin 
conditions to include fungal infections, lichen planus, and 
atopic dermatitis on his feet and body, the Board interprets 
the August 2006 withdrawal as a withdrawal of the claim for 
service connection for a skin condition as secondary to 
exposure to chemical agents, and a withdrawal of the claims 
to reopen the claims for service connection for residuals of 
frostbite of the right and left lower extremities .

The Board interprets the remaining claim as one for a chronic 
recurrent skin condition, to include atopic dermatitis and 
fungal infections of the body and feet-as this more 
accurately portrays the veteran's medical condition as 
observed in the treatment records, examination results, and 
opinions of record.

Similarly, the veteran has claimed service connection for 
bilateral bunionectomy/bunionoplasty.  However, the medical 
evidence shows that the veteran exhibits other conditions 
including degenerative joint disease in the toes.  As the 
veteran has undergone several surgeries, it is not certain 
which condition existed first or if these conditions are, in 
aggregate, part of an overall condition of the feet.  

The issues are thus recharacterized as reflected on the front 
page of this decision.

The veteran's treating physician proffered the opinion that 
the veteran's degenerative joint disease of the feet, 
intermittent pain, and edema and poor circulation were the 
result of the veteran's active service.

Inferred claims for service connection are thus referred to 
the RO for appropriate action.

The issues of service connection for right and left ankle 
disabilities and degenerative condition of the bilateral toes 
to include degenerative joint disease and residuals of 
bilateral bunionectomy/bunionoplasty addressed in the REMAND 
portion of the decision below are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2006, the veteran withdrew his appeal of the 
claims for service connection for a skin condition as the 
result of exposure to chemical agents, and reopening for 
service connection for residuals of frostbite of the right 
and left lower extremities.

2.  A chronic, recurrent skin condition to include atopic 
dermatitis and fungal infections of the body and feet had its 
onset during active service.

3.  A preponderance of the evidence is against a finding that 
hypertension is the etiological result of active service.

CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the 
veteran concerning the claim for service connection for a 
skin condition as the result of exposure to chemical agents 
have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.204 (2007).

2. The criteria for withdrawal of a substantive appeal by the 
veteran to reopen the claim for service connection for 
residuals of frostbite to the right lower extremity have been 
met. 38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2007); 38 
C.F.R. § 20.204 (2007).

3. The criteria for withdrawal of a substantive appeal by the 
veteran to reopen the claim for service connection for 
residuals of frostbite to the left lower extremity have been 
met. 38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2007); 38 
C.F.R. § 20.204 (2007).

4.  The criteria for service connection for a chronic, 
recurrent skin condition to include atopic dermatitis and 
fungal infections of the body and feet have been met. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  The criteria for service connection for hypertension have 
not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

In December 2005, the veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed in the 
November 2005 statement of the case. This perfected his 
appeal as to his claims for service connection for a skin 
condition as a result of exposure to chemical agents, and to 
reopen the claims for residuals of frostbite to the right and 
left lower extremities.  In August 2006, in hearing testimony 
proffered before the RO, and before the Board promulgated a 
decision on these issues, the veteran indicated that he 
wished to withdraw his appeals as to these issues.

A substantive appeal may be withdrawn on the record at a 
hearing by the veteran at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.204(b).

As the veteran withdrew his appeal as to the issues of 
service connection for a skin condition as the result of 
exposure to chemical agents and to reopen the claims for 
residuals of frostbite of the right and left lower 
extremities, there remain no allegations of error of fact or 
law for appellate consideration. The Board therefore has no 
jurisdiction to review these issues.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In light of the favorable action taken concerning the claim 
for service connection for a skin condition, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Concerning the claim for service connection for hypertension, 
the RO provided the appellant pre-adjudication notice in 
April 2005.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

The notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  However, no new disability 
rating or effective date for award of benefits will be 
assigned as these claims are denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence including records from Social Security 
Administration (SSA) and afforded the veteran the opportunity 
to give testimony before the Board which he initially 
requested, but later withdrew that request.  However, he 
testified before a local hearing officer at the RO in March 
2005 and August 2006.  

All known and available records relevant to the issue of 
service connection for hypertension have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  In February 2007, the veteran 
stated he had no further evidence to submit.

The veteran testified in August 2006 that he was diagnosed 
with hypertension during active service and has been treated 
for the condition since.

The veteran was scheduled for an examination but failed to 
report in July 2006.  The record does not show that he 
attempted to reschedule or offer good cause for having failed 
to report.  

The evidence of record reflects that the veteran was not 
diagnosed with hypertension during service; does not reflect 
a diagnosis of, or treatment for, hypertension until 1997, 30 
years after discharge from active service; and does not 
include any competent evidence showing a nexus between 
service and hypertension.  In view of those facts, as well as 
the fact that the veteran was previously scheduled for an 
examination for hypertension and failed to appear without 
good cause, the Board concludes that a remand for an 
examination and/or opinion is not necessary to decide the 
claim for service connection for hypertension.  38 C.F.R. 
§ 3.159(c)(4); see  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

III.  Service Connection

The veteran seeks entitlement to service connection for a 
skin condition including atopic dermatitis and fungal 
infections of the body and feet and for hypertension.  

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Skin Condition

The veteran's reports of medical examination and history at 
entrance to and discharge from active service show no 
diagnoses, defects, complaints, or other findings concerning 
his skin, including his feet.  Service medical records show 
that the veteran was treated in service for a rash on his 
hands, legs, and trunk that was described as pruritic and 
ulcerative.  

The veteran testified in March 2005 that he developed 
numerous problems with his feet during service, including 
what he thought was athlete's foot.  He testified he was 
treated for these conditions, including the skin condition, 
in service.  In August 2006, the veteran stated a foot fungus 
first manifested in 1968, just after his separation from 
active service.  He associated it with wet weather and 
wearing his military boots.  It is the veteran's overall 
testimony that the skin condition is chronic, resistant to 
normal treatment, and has recurred off and on, from service 
to the present. 

The veteran's testimony is contradictory in that he noted in 
March 2005 that the skin condition on his foot began in 
service, and in August 2006, that it began after service, in 
1968.  However, in the present case, service medical records 
show treatment for a skin condition during active service.  
As the evidence demonstrates inservice occurrence of a skin 
condition, the veteran's testimony to the contrary does not 
detract from his claim.

Moreover, the veteran's testimony in March 2005 was that he 
did not think his foot skin condition was more than athlete's 
foot in service.  And he was also being treated for other 
foot problems, including complications of symptomatic pes 
planus.  It was only after service he said he was told it was 
a more serious condition.  Service medical records support 
his statements concerning treatment for a bilateral foot 
condition, showing treatment for fallen arches and a profile 
for symptomatic flatfeet.  The veteran is presently service-
connected for bilateral pes planus.  In view of this, and the 
recurrent nature of the veteran's skin condition, his 
testimony in August 2006 is not inconsistent with the record.

Private medical evidence shows treatment for a skin condition 
of the feet as early as 1981, and current diagnoses of 
dermatophytosis, onychomycosis of the feet.  VA treatment 
records show findings of skin conditions over much of the 
veteran's body to include the back, chest, legs, neck, 
axillae, face, and groin, and treatment of lichen planus 
chronicus, nodularis, and dermatitis described as antecubital 
fossae with erythematosus, lichenified plaques described as 
chronic and recurrent.

In March 2003, the veteran underwent VA examination, at which 
time he was not observed to manifest active dermatitis or 
infection.  Notwithstanding, the examiner opined that the 
service-connected flat feet did not cause a fungus infection.  
Rather, the examiner observed, the veteran's history was of 
having a fungus infection since his time in service.  

The veteran's treating physician offered three statements 
noting that the veteran was under treatment for chronic, 
recurrent fungal infections, onychomycosis and dermaphytosis 
that were resistant to conventional medications.  In June 
2005, the physician noted that the veteran had related his 
injuries to his military service assignments.  In January 
2002 and July 2007, the physician stated that the veteran had 
acquired his condition during military service and it was his 
professional opinion that the conditions were the result of 
active service.  

There are no other opinions or findings concerning the 
etiology of the veteran's diagnosed skin conditions.

Service medical records show treatment in service for a skin 
condition of the legs, arms and trunk.  The veteran testified 
that he first noticed what he thought was athlete's foot in 
service, that he manifested a foot condition again shortly 
after his discharge from active service, and that he 
continued to experience a recurrent skin condition from then 
to the present.  Medical treatment records from 1981 to the 
present document treatment for a skin condition of the feet 
and body that has been described as chronic, recurrent, and 
resistant.  

Given the nexus opinion of the private treating physician, 
the veteran's testimony establishing continuity and 
chronicity of the skin condition, and the absence of any 
evidence to the contrary, service connection for a chronic, 
recurrent skin condition to include atopic dermatitis and 
fungal infection of the body and feet is warranted.  See 
McClendon, supra; 38 C.F.R. § 3.102.

Hypertension

VA treatment records show the veteran is currently diagnosed 
with hypertension, for which he is prescribed medication.  

The veteran testified in August 2006 that he had been 
diagnosed with hypertension during active service, and that 
he had manifested the condition from that time to the 
present.  He further reported he had not received private 
medical treatment for his hypertension. 

Service medical records do not show treatment for or 
diagnosis of hypertension.  Rather, the veteran's blood 
pressure measurements were noted as 138 over 88 at entrance 
to active service and 126 over 76 at discharge from active 
service.  No defects, diagnoses, abnormalities or other 
findings were made with regard to the veteran's 
cardiovascular system.

Thereafter, it is not until 1997, 30 years after discharge, 
that the medical evidence shows a diagnosis of hypertension.  
Report of a private medical examination prior to surgery in 
1981 shows no findings of hypertension.  The physician noted 
that review of the patient's chart, including 
electrocardiogram, laboratory data, and chest x-ray were all 
within normal limits and the veteran was found to be a 
satisfactory candidate for corrective foot surgery under 
general anesthesia.  No prescribed medications for 
hypertension were noted, and the veteran did not report 
taking any.  In the veteran's reported medical history, he 
indicated he had not had hypertension.  It is observed that, 
on discharge following his surgery, the veteran's blood 
pressure was measured at 150 over 100.  However, the records 
do not show a diagnosis of hypertension.

Even assuming, without finding, that the 1981 finding of 
blood pressure at 150 over 100 was indicative of the onset of 
hypertension, that is 14 years after the veteran's discharge 
from active service, and well-beyond the one-year presumptive 
period.  

The veteran testified that he was diagnosed during active 
service and has been treated for the condition since.  But 
service medical records do not show treatment for, or 
diagnosis of, hypertension.  In addition, the record does not 
show the veteran is a medical professional capable of 
diagnosing hypertension.  Therefore, he is not competent to 
render such a determination.  See Grottveit, supra.  The 
veteran is competent to offer lay or other evidence showing 
continuity of symptomatology, such as statements by himself 
or others attesting to his having been prescribed medication, 
or that he experienced symptoms such as dizziness, headaches 
or other conditions that could be attributed to high blood 
pressure.  However, he has not done so.

Moreover, the medical evidence shows that the veteran was not 
diagnosed with or prescribed medication for hypertension 
until after 1997.  This is contrary to the veteran's 
testimony and such a lapse of time weighs heavily against the 
veteran's claim.  See Maxson v. Gober, 230 F.3rd  1330, 1333 
(Fed. Cir. 2000).

There are no medical opinions or findings establishing that 
the veteran's currently diagnosed hypertension is 
etiologically linked to his active service.  

The preponderance of the evidence is against the claim for 
service connection for hypertension; there is no doubt to be 
resolved; and service connection is not warranted.


ORDER

The claim for service connection for skin condition as the 
result of exposure to chemical agents is dismissed.

The claim to reopen the claim for service connection for the 
residuals of frostbite to the right lower extremities is 
dismissed.

The claim to reopen the claim for service connection for the 
residuals of frostbite to the left lower extremities is 
dismissed.

Service connection for a skin condition to include atopic 
dermatitis and fungal infections of the body and feet is 
granted.

Service connection for hypertension is denied.


REMAND

The veteran seeks service connection for a right ankle 
disability, including aggravation of a pre-existing right 
ankle disability, for a left ankle disability, and for a 
degenerative condition of the bilateral toes, to include 
degenerative joint disease and residuals of bilateral 
bunionectomy/bunionoplasty, including as secondary to the 
service-connected bilateral pes planus. 

Service medical records show treatment in service for both 
feet, including a profile for symptomatic flat feet.  These 
records also show the veteran was found to have exhibited 
residuals of a right ankle fracture without sequelae at 
entrance to active service.  

The veteran is presently service-connected for bilateral pes 
planus.  

Several statements proffered by the veteran's private 
treating physician show an etiological connection between the 
veteran's bilateral foot condition and his active service.  
While not entirely clear in their wording, the January 2002 
and July 2007 statements, taken in the light most positive to 
the veteran's claims, present, in aggregate, the physician's 
opinion that the veteran's bilateral foot conditions-
diagnosed as severe pes valgo planus with painful bunion 
deformities, plantar fasciitis, and degenerative joint 
disease-are the result of the veteran's active service.  In 
a June 2005 statement, the same physician noted that the 
veteran had related his injuries to his military service 
assignments.  The physician then stated he was treating the 
veteran for service-connected disability of his feet.

The veteran underwent VA examination in May 2003, at which 
time the examiner opined that the veteran's bunions were not 
the etiological result of the service-connected flat feet.  
However, the VA examiner provided no rationale for his 
opinion.  In addition, medical evidence was received 
subsequent to the examination, including SSA records, 
pertaining to this issue.  

Additional examination is therefore warranted in the present 
case.  See McClendon, supra.

It is noted that the veteran failed to report for scheduled 
VA examination in July 2006.  However, given the fact the 
veteran is already service-connected for a bilateral foot 
disability and there are opinions-without rationale-for and 
against his claim for additional disability in the right and 
left ankles and toes, both as a result of the service-
connected bilateral pes planus and as directly related to 
service, a decision cannot be rendered without a medical 
opinion.  The veteran is strongly advised that failure to 
report for examination without good cause could result in the 
denial of his claim.  See 38 C.F.R. § 3.655 (2005); Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).

Accordingly, the case is RMANDED for the following action:

1.  Provide the veteran with all 
appropriate notice.

2. Obtain all records of inpatient and 
outpatient treatment from Dr. Jones of 
Duncanvile, Texas, and from VAMC Dallas 
and any other VAMC the veteran may 
identify, that are not already of record.  

3. After completion of #1-2, schedule the 
veteran for examination to determine the 
nature, extent, and etiology of his 
claimed right and left ankle conditions 
and of his degenerative toe conditions, 
including degenerative joint disease and 
residuals of bunionectomy/bunionoplasty.  
All indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence, and a copy 
of this remand, must be provided to the 
examiner in conjunction with the 
examination. 

The examiner is to provide opinions as to 
whether it is at least as likely as not 
that:

(a)	any diagnosed right and left ankle and 
bilateral toe disabilities (to include 
bunionectomy/bunionoplasty and 
degenerative joint disease) had their 
onset during active service or are in 
any way the result of active service, 
to include aggravation of the pre-
existing right ankle fracture, or

(b)	any diagnosed right and left ankle and 
bilateral toe disabilities (to include 
bunionectomy/bunionoplasty and 
degenerative joint disease) are the 
result of the service-connected 
bilateral pes planus, or 

(c)	any diagnosed right and left ankle and 
bilateral toe disabilities (to include 
bunionectomy/bunionoplasty and 
degenerative joint disease) have been 
aggravated by the service-connected 
bilateral pes planus.

All opinions expressed must be supported 
by complete rationale.

4. After completion of the above, and any 
additional development deemed necessary, 
readjudicate the veteran's claims for 
service connection for right and left 
ankle disabilities and bilateral toe 
disabilities to include degenerative 
joint disease and residuals of 
bunionectomy/bunionoplasty, in accordance 
with the law and regulations to include 
Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004) and Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  If any 
of the benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded an opportunity for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


